Citation Nr: 1539884	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-18 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to December 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2015, the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  In May 2015 the claim was remanded for additional development.  That development has been completed and the case has been returned to the Board for adjudication. 


FINDINGS OF FACT

The Veteran's bilateral hearing loss is manifested by no worse than a Level I impairment of auditory acuity in the right ear and a Level III impairment of auditory acuity in the left ear, at worst.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what 
subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, compliant VCAA notice was provided in July 2010 and October 2011 letters.  

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the  issue and the Veteran testified as to the symptomatology, treatment history, and functional impairment of his claimed condition, and the functional impact they cause.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Relevant to VA's duty to assist, the AOJ obtained the Veteran's service treatment records, VA treatment records and pertinent VA examinations have been conducted.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The claimant was provided the opportunity to present pertinent evidence.  

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Higher Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results  of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  The evaluation of hearing impairment applies a rather structured formula that is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the puretone threshold is 30 decibels at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b). 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.       See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he is entitled to a compensable disability rating for hearing loss.  He reports difficulty hearing, to include problems hearing the television and understanding conversations.  He asserts that hearing loss is worse   in his left ear and he requires people to speak to his right ear. 

On VA examination in July 2010, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 25, 25, 20, and 25 in the right ear; and in the left ear were 40, 55, 70, and 75.  The puretone threshold average in the right ear was 24 decibels and the average in the left ear was 60 decibels.  Speech discrimination was 100 percent in the right ear and 84 percent in the left ear.

On VA examination in November 2011, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 25, 20, 15, and 25 in the right ear; and in the left ear were 35, 55, 65, and 70.  The puretone threshold average in the right ear was 22 decibels and the average in the left ear was 56 decibels.  Speech discrimination was 92 percent in the right ear and 80 percent in the left ear.

On VA examination in August 2015, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 25, 30, 35, and 45; and in the left ear were 35, 55, 65 and 65.  The puretone threshold average in the right ear was 34 decibels and the average in the left ear was 55 decibels.  Speech discrimination was 96 percent in the right ear and 84 percent in the left ear.

Applying the results to Table VI, the findings of the July 2010 VA examination yield a numerical designation of Level I for the right ear and Level III in the left ear.  38 C.F.R. § 4.85 (2015).  When hearing loss is Level I in one ear and Level III in the other, a 0 percent evaluation is assigned under Table VII.  Id.  Therefore, the Board finds that a compensable rating is not warranted based on that examination.

Applying the results of the November 2011, and August 2015 VA examinations to Table VI, the findings yield a numerical designation of Level I for the right ear and Level II in the left ear.  38 C.F.R. § 4.85 (2015).  When hearing loss is Level I in one ear and Level II in the other, a 0 percent evaluation is assigned under Table VII.  Id.  Therefore, the Board finds that a compensable rating is not warranted based on those examinations

Additionally, audiological testing throughout the appeal, to include the July 2010, November 2011, and August 2015 VA examination reports, did not show that the pure tone threshold at all four specified frequencies 1000, 2000, 3000, and 4000 Hertz were 55 decibels or more, nor that a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Thus, an exceptional pattern of hearing impairment is not shown and 38 C.F.R. § 4.86 is not applicable. 

Moreover, the VA examinations included the Veteran's complaints regarding       his hearing and the functional impairment it causes.  In this regard, the VA examiners reported the Veteran's complaints of struggling to communicate effectively.  Thus, the examinations are adequate for evaluating his disability.      See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

In sum, the assignment of disability ratings for hearing impairment is derived from a mechanical formula.  The audiological results during the course of the claim were conducted in accordance with 38 C.F.R. § 4.85(a) and fail to show hearing loss which would be compensable under the rating criteria during any portion of the appeal period.  Accordingly, a noncompensable rating is appropriate for the entire period of the Veteran's appeal.  See Fenderson, supra.

The Board also has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application        of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell, 9 Vet. App. at 338-39.  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun, 22 Vet. App. at 118.

The Board notes that the schedular criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155.  Here, the rating criteria adequately describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  In any event, the Veteran has not claimed and the evidence does not show that his bilateral hearing loss is productive of marked interference with employment.  Nor has he been hospitalized frequently for this condition.  Consequently, referral for extraschedular consideration is not warranted. 

As a final point, the Board notes that a claim for a total disability rating based       on individual unemployability (TDIU) may be a component of a claim for higher rating if it is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, there is no evidence or argument that the Veteran's service-connected bilateral hearing loss renders him unemployable.  The VA examiner in August 2015 opined that the Veteran's hearing loss did not impact the Veteran's ability to work.  As such, a claim for a TDIU due to the service-connected bilateral hearing loss under consideration has not been reasonably raised, and no further action pursuant to Rice is required.
	
In reaching the above conclusions, the Board has considered the applicability of    the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56

ORDER

A compensable rating for hearing loss is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


